Citation Nr: 0909482	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-36 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for renal tuberculosis 
or other renal pathology.  

5.  Entitlement to service connection for residuals of a back 
injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran's service treatment records (STRs) and other 
military records are only partly available due to a fire at 
the National Personnel Records Center (NPRC) in 1973; these 
records reflect that he had active military service from July 
1944 to March 1945; from October 1945 to March 1946; from 
October 1946 to October 1949; and, from March 1950 to July 
1955

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied service connection for the 
disabilities listed on page 1.

The Veteran requested a hearing, but in April 2008 he 
withdrew that request.  

In September 2008, the Veteran's accredited representative 
submitted additional evidence to the Board.  The submission 
of such evidence was accompanied by a waiver of RO 
consideration.  38 C.F.R. § 20.1304(c) (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Service connection for an acquired psychiatric disorder, to 
include PTSD, service connection for a left knee disability 
and service connection for glaucoma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of renal 
tuberculosis or other renal pathology.  

2.  There is competent medical evidence of a back disability 
related to service.   


CONCLUSIONS OF LAW

1.  Renal tuberculosis or other renal pathology was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).   

2.  A back or spine-related disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, this notice was provided in July and 
August 2005 letters from the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the required notice was provided in June 2007. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  In this 
regard, documentation in the claims folder indicates that the 
Veteran's entitlement to benefits from the Social Security 
Administration is based on retirement. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  These records would 
not confirm the Veteran's assertions of the claimed 
disabilities addressed in this decision, as disability is not 
the reason he receives SSA benefits.  In this regard, VA is 
not required to search for evidence that, even if obtained, 
would make no difference in the result.  Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Accordingly, there is no benefit to 
the Veteran in further delaying the final adjudication of his 
appeal, which has been pending for several years, by 
remanding the case to look for SSA records.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).

In determining whether VA must provide a VA medical 
examination or medical opinion, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

With respect to the third factor above, the Court has stated 
that this requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service (a low threshold).  
Evidence that indicates that a disability "may be 
associated" with military service includes, but is not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to renal tuberculosis or a claimed back 
disability, the March 2003 VA examination report does not 
reflect that there is a current disability relevant to these 
two claimed disabilities, thus, further examination is not 
necessary.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all identified relevant medical reports to the 
extent reasonably possible.  NPRC has reported that no 
further records are available.  The claimant submitted 
private medical reports.  He was provided an opportunity to 
set forth his contentions at a hearing before the undersigned 
Veterans Law Judge; however, he withdrew his hearing request 
prior to the hearing.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, calculi of the kidney, or nephritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease will be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during service.  Where 
tuberculosis becomes manifest to a degree of 10 percent 
within three years from the date of termination of such 
service, such disease will be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Renal Tuberculosis or other Renal Pathology

The Veteran was afforded a VA examination in A March 2003.  
The report of the examination reflects no kidney-related 
complaint.  The diagnoses were bilateral knee arthritis, 
glaucoma, and depression with PTSD.  No kidney disability was 
shown.

In June 2005, the Veteran reported that during active 
service, that he developed "renal TBC."  The Veteran also 
reported in June 2005 that he delivered supplies to Korean 
troops in Chin Ha, Korea, that he received a shrapnel wound 
to the right shoulder and that his kidneys began hurting at 
that time.  He reported that while in a hospital in Ryuku, 
Okinawa, a doctor told him that he had a kidney infection.  
He reported that they did cytoscopy, told him that he had 
"renal T.B.C.", and sent him home to die.  He reported that 
he went home, received medical care in hospitals in New York 
City, and recovered.   

In July 2005, the Veteran reported that he was treated for 
renal tuberculosis at Chin Ha, Korea, Army Hospital.  

In September 2005, the Veteran reported that he was sent from 
Ryuku, Okinawa, to Korea, in 1946.  He reported that later, 
at a hospital in Okinawa, he was told that he had renal 
tuberculosis, for which there was no cure.  

In October 2005, the NPRC reported that any further records 
are missing due to fire-related cause. 

While the Veteran has reported kidney pain during active 
military service and he recalls that he had been told that he 
had fatal renal tuberculosis during active service, there is 
no current complaint or diagnosis that is relevant to renal 
tuberculosis or other renal pathology.  He mentioned that he 
was cured of fatal tuberculosis in a New York Hospital in or 
around 1955.  VA regards lay statements to be competent 
evidence of descriptions of symptoms of disease, disability, 
or injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The Veteran's opinion that he 
has, or once did have, a disability related to renal 
tuberculosis or other renal pathology is of little value 
because no current renal disability is shown.  

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for renal tuberculosis or other renal 
pathology is therefore denied. 

Residuals of a Back Injury 

A March 2003 VA examination report reflects diagnoses of 
bilateral knee arthritis, glaucoma, and depression with PTSD.  
Significantly, it does not mention any back-related 
complaint.  An October 2003 private orthopedic report notes 
"no complaints." 

In July 2005, the Veteran reported that when he developed 
renal tuberculosis in Korea, he also developed pain in the 
left side of the back.  

In September 2005, the Veteran reported that he was sent from 
Ryuku, Okinawa, to Korea, in 1950 and hurt his back and had 
very bad pains in his back.  In October 2005, the NPRC 
reported that any further records are missing due to fire-
related cause. 

As noted above, in the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer, supra.

While the Veteran has reported back pain during active 
military service, he has not alleged that the back is 
currently painful or that it is limited by any other 
impairment.  Further, although he has submitted multiple 
private medical records related to knee complaints, no 
current back-related complaint or diagnosis has been offered.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for residuals of a back injury must be 
denied. 


ORDER

Service connection for renal tuberculosis or other renal 
pathology is denied.  

Service connection for residuals of a back injury is denied.  


REMAND

PTSD

In June 2005, the Veteran filed his original VA disability 
application, claiming that he developed PTSD in April 1948.  
A diagnosis of PTSD related to combat has been offered.  

In a letter submitted with his original VA disability 
application, the Veteran expanded on his claimed stressors.  
He reported that he delivered military supplies by boat to 
the French Foreign Legion at My Tho, South Vietnam (called 
French Indochina at that time).  He reported that he was told 
that during this mission he would come under fire from the 
Viet Cong or Viet Minh.  He reported that he came under fire 
and that "We lost about 4 men."

The Veteran reported in a letter dated in April 2005 from a 
VA physician who noted that the Veteran received VA treatment 
"for psychiatric disorder (PBD) since 3/26/04."  The 
Veteran also submitted a letter from a Vet Center counselor 
that mentions that the Veteran had PTSD secondary to combat.  

In June 2005, the Veteran also reported that he delivered 
supplies to Korean troops in Chin Ha, Korea, and ran into 
fire-fights with North Koreans.  He reported that he received 
a shrapnel wound to the right shoulder, but refused any medal 
for such.  Later in June 2005, he reported that he served in 
Indochina under French Special Forces until 1948 and then 
served in Chin Ha, Korea, before and after the Korean War 
began.  

In September 2005, the Veteran reported that he was sent from 
Ryuku, Okinawa, to Korea, in 1946, where he was in 
firefights, but that he did not remember any other detail, 
nor did he want to remember.  He recalled that he went to 
Korea on December 23, 1946.  He named an officer in charge at 
that time.  He offered a letter of commendation dated 
November 28, 1947, received for assisting in training on the 
use of the 50-caliber machine-gun.  He reported that in 1950 
he was assigned to the 546 Air Ammo Depot Squadron, a part of 
the 307th or 98th Bombardment Wing.  

In October 2005, the NPRC reported that any further records 
are missing due to fire-related cause. 

The RO received VA outpatient treatment reports.  A VA 
psychiatric consultation report mentions reported combat with 
Viet Minh in 1946 and in Korea in 1950 and 1951, as well as a 
narrative of other possible stressors.  It contains Axis I 
assessments of major depressive disorder without psychosis, 
and PTSD, in that order.  This report, as well as earlier-
dated reports, is not clear about which specific stressor or 
stressors were considered in making the PTSD diagnosis or 
whether major depressive disorder should be related to active 
service.  VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).




Left Knee

In his June 2005 original VA disability application, the 
Veteran claimed that he injured his left knee when hit by a 
car.  This reportedly occurred in 1948 at Fort Hamilton, New 
York.  In July 2005, the Veteran again reported that in 1948 
at Fort Hamilton, in Brooklyn, a car hit him and injured his 
knee.  

A March 2003 VA examination report reflects diagnoses of 
bilateral knee arthritis, among others.  The left knee was 
replaced by prosthesis in 2003.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where necessary.  Id. 
`
Glaucoma

In June 2005, the Veteran claimed that he developed glaucoma 
over the past 20 years.  He reported in his original service 
connection application that while in the Air Force, he flew 
high altitude missions, which caused glaucoma.  A March 2003 
VA examination report reflects a diagnosis of glaucoma.  A 
May 2003 VA ophthalmology report notes advanced glaucoma, 
right eye.  VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion where necessary.  
Id. 

Accordingly, the case is REMANDED for the following action:

1.  To the extent possible, the AOJ 
should prepare a summary of all of the 
Veteran's claimed stressors.  This 
summary and any additional information 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
Ask JSRRC to provide any information, 
which might corroborate the Veteran's 
alleged stressors, or his claim of 
combat, if that becomes relevant, 
including any unit historical records, 
records of enemy attacks, casualties, and 
etc. 

2.  Following completion of the above 
development, the Veteran should be 
scheduled for a psychiatric examination 
to determine the nature and etiology of 
any acquired psychiatric disorder, to 
include PTSD.  The claims file should be 
made available to the examiner for review 
prior to the examination and the examiner 
should note that review in the report.  
All indicated tests and studies should be 
undertaken.  The examiner is asked offer 
a diagnosis of any psychiatric disorder 
found.  For each psychiatric disorder 
found, the examiner is asked to address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
it is related to active military service.  
Regarding a diagnosis of PTSD, the 
examiner should note the stressor that 
the diagnosis of PTSD is so related.  The 
examiner should offer a rationale for any 
conclusion in a legible report.  

3.  The left knee-joint structure, 
although now mostly prosthetic, should be 
examined to determine the nature and 
etiology of the previously-shown 
osteoarthritis.  The claims file should 
be made available to the examiner for 
review prior to the examination and the 
examiner should note that review in the 
report.  The examiner is asked to elicit 
a history of left knee trauma and 
symptoms and then address whether it is 
at least as likely as not (50 percent or 
greater probability) that left knee 
osteoarthritis was related to active 
military service.  The examiner should 
offer a rationale for any conclusion in a 
legible report.  

4.  The Veteran's eyes should be examined 
to determine the nature and etiology of 
glaucoma or related pathology.  The 
claims file should be made available to 
available to the appropriate specialist 
for review prior to the examination and 
the examiner should note that review in 
the report.  The examiner is asked to 
elicit a history of relevant symptoms and 
then address whether it is at least as 
likely as not (50 percent or greater 
probability) that glaucoma or related 
pathology is related to active military 
service.  The examiner should offer a 
rationale for any conclusion in a legible 
report.  

5.  After the above are accomplished, the 
AOJ should then readjudicate the issues 
of service connection for an acquired 
psychiatric disorder, to include PTSD, 
service connection for the left knee and 
service connection for glaucoma.  In the 
event that any action taken remains 
adverse to the Veteran, he should be 
provided with a supplemental statement of 
the case and opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration.  If further VA examination is 
scheduled, the Veteran is advised that failure to cooperate 
by reporting for examination, without good cause, may have 
adverse consequences on the claim.  38 C.F.R. § 3.655 (2008).  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


